DETAILED ACTION
This communication is responsive to the amendment filed December 20, 2021. Applicant has amended claims 1-10 and added claims 11-12 as new. It is respectfully submitted that applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Claims 1-12 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1, 9 and 10 are in independent form.

Response to Arguments
Applicant’s arguments filed December 20, 2021 have been fully considered but they are not persuasive. Regarding applicant’s argument with respect to claim 2, Examiner respectfully disagrees.  According to applicant’s remarks on page 7, even applicant acknowledges that there are two icons being illustrated by A of Fig. 6, of which a first icon representing the “full spherical reproduction mode” is displayed in upper left and a second icon representing the “free viewpoint moving image content type” is displayed in lower right, however, the second icon in the lower right is the same icon as the icon in C of Fig. 3.  And, according to the specification paragraph [0039] explicitly stated “C of FIG. 3 illustrates a free viewpoint reproduction mode icon”.  In other words, the same icon is being used to represent both the content type and the reproduction mode. Therefore, how would one distinguish the icon representing “content type” from the icon representing “reproduction mode” when both icons are of the same icon?  In other words, there would be two same icons being display when there is a “free viewpoint moving image content type” in “free viewpoint reproduction mode”, however since the icons for both mode and type are the same, how does one know which icon is representing “reproduction mode” and which icon is representing “content type”?  The whole point of using different graphic icons to represent different modes and different graphic icons to represent different content types is so that user can distinguish that this particular content type is being reproduced in a first mode or a second .

Claim Objections
Claims 1, 3, 9 and 10 are objected to because of the following informalities:  Regarding claim 1, the limitation “....in reproduction modes corresponding to the moving image contents...” should be amended to “....in reproduction modes corresponding to the plurality of types of moving image contents....” for consistent referencing.  Claims 9 and 10 recite similar limitation and should be amended accordingly.  Claim 3, the limitation “...displaying a reproduction time of each type for each type of the moving image contents...” would be better to amended to “..displaying a reproduction time for each type of the plurality of types of the moving image contents...”  

Allowable Subject Matter
Claims 1, 9 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The allowable subject matter is directed to the limitation “....and changing an appearance of at least one of the seek bars corresponding to the moving image content of the type not having a function reproduced by the reproduction device...”  The closest prior art found that teaches displaying a reproduction mode is KIM et al. (US PGPub. No. 2016/0112698; Filed: Oct. 19, 2015) (hereinafter KIM), however, KIM does not teach plural seek bars.  Although other prior arts found that teach plural seek bars such as Kunigita et al. (US PGPub. No. 

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: paragraph [0039] recites “...C of Fig. 3 illustrates a free viewpoint reproduction mode icon...”, however, paragraph [0065] recites “...in the example in A of Fig. 6...the icon representing the type of the moving image content is displayed in lower right...”, of which is the exact same graphic as the “free viewpoint reproduction mode icon” shown in Fig. 3.  As shown in Fig 3 and Fig. 6, the same icon is used for both the free viewpoint reproduction mode and the free viewpoint content type.  In other words, it’s using the same icon to represent the reproduction mode and the content type, then, how can one distinguish which icon is representing the mode from the icon representing the type?  Also, the specification does not really illustrate any examples of what the icon looks like for “a 2D moving image content type”, or the icon for “a full spherical moving image content type” except A of Fig. 6 in the lower right, which appears to illustrate the icon for “a free viewpoint moving image content type”, but is also using the same graphic icon to represent the “free viewpoint reproduction mode” which is confusing and unclear as explained above.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, the limitation “....changing an appearance of at least one of the seek bars corresponding to the moving image content of the type not having a function reproduced by the reproduction device...” is unclear and appears to be claiming that it is the content not having a function, which does not really make sense. According to the specification it is the reproduction device that does not have the function to reproduce a certain content then gray out the display of a particular bar.  Claims 6 and 9-11 recite similar limitation and are rejected along the same rationale.  Dependent claims 3-5, 7-8, 12 are rejected due to their dependence on rejected parent claims.  Regarding claim 2 is indefinite due to inconsistent description found in the specification and the figure drawings using the same icon to illustrate mode and content type.  As explained in the Response to Argument section and the Specification Objection section, C of Fig. 3 and paragraph [0039] of the specification defines the same icon as the free viewpoint reproduction mode icon while A of Fig. 6 defines also the same icon as the free viewpoint content type icon, in other words, both mode icon and content type icon uses the same icon.  The inconsistent description raises the question, what is the icon in C of Fig. 3 and the icon in the lower right of A of Fig. 6 representing? Is it representing “reproduction mode” or “content type”?  Also, it would make no sense to simultaneously displaying the type and the reproduction mode when they’re the same 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/Shen Shiau/
Primary Examiner, Art Unit 2174